              Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 1 of 8

                                                                              FILED
                                                                       U.S. DIST.^ICT C0URT
                                                                         BRUIIS": ;"K OIV
                                                                                   n*i

                         3in           tiniteti States: Bis^trict                  Til   1: '15

                        Jfor tjje ^oitt(iem Bisstrict of
                                       Pntnotottk BtbtOton

              CHRISTOPHER ALLEN LARKIN HILL,

                         Petitioner,                           CIVIL ACTION NO.: 2:I9-cv-29




              O.BRENT GREEN;and CAMDEN
              COLiNTY SUPERIOR COURT,

                         Respondents.


                                                ORDER


                   Presently before the Court are Petitioner Christopher

              Hill's ("Hill") Motion for Leave to Amend and his Motion for

              Relief From Judgment.        Dkt. Nos. 11, 12.    For the reasons stated

              below, the Court DENIES Hill's Motions.          The Court's April 17,

              2020 Order, dkt. no. 9, remains the Order of this Court, and

              this case remains CLOSED.        Dkt. No. 10.

                                               BACKGROUND


                   Hill submitted a 28 U.S.C. § 2254 Petition contesting

              domestic relations proceedings in the Camden County Superior

              Court.   Dkt. No. 1.       The attorneys representing Hill's wife in

              the Camden County proceedings moved to dismiss Hill's claims

              against them, dkt. no. 3.       Based on Hill's response to that




AO Ilk
(Rev. 8/82)
              Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 2 of 8




              motion, the Court denied as moot the motion to dismiss, finding

              Hill never intended to name attorneys as Respondents in this

              case.   Dkt. Nos. 5, 6.   The Court directed service of Hill's

              Petition on the named Respondents, dkt. no. 5, pp. 1-2 n.l, but

              rather than await a response, the Magistrate Judge sua sponte

              recommended dismissal of Hill's Petition.     Dkt. No. 7.    The


              Magistrate Judge recommended this Court decline to address the

              relative merits of Hill's Petition under the abstention doctrine


              of Younger v. Harris, 401 U.S. 37 (1971), as this Court should

              not interfere with ongoing domestic relations proceedings in a

              state court.   Id.   In the alternative, the Magistrate Judge

              noted this Court should decline to entertain the relative merits


              of Hill's Petition if the domestic relations proceedings were

              resolved.   Id. at pp. 4-5 n.3 (citing Rooker v. Fidelity Trust

              Co., 263 U.S. 413 (1923), and Dist. of Columbia Ct. of App. v.

              Feldman, 460 U.S. 462 (1983)).

                   I overruled Hill's objections and adopted the Magistrate

              Judge's recommendations as the opinion of the Court.      Dkt. No.

              9.   Judgment dismissing this case was entered.     Dkt. No. 10.

              Hill has now filed the instant Motions, which the Court

              addresses in turn.




A072A
(Rev. 8/82)
              Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 3 of 8




                                           DISCUSSION


              I.   Hill's Motion for Leave to Amend

                   Hill requests leave to amend his § 2254 Petition under

              Federal Rule of Civil Procedure 15(a).      Dkt. No. 11, p. 3.

              Leave to amend a complaint should be freely given when justice

              so requires.   Fed. R. Civ. P. 15(a).     ''Leave to amend, though

              liberally granted, may properly be denied for: undue delay, bad

              faith or dilatory motive on the part of the movant, repeated

              failure to cure deficiencies by amendments previously allowed,

              undue prejudice to the opposing party by virtue of allowance of

              the amendment, [and] futility of amendment . . . ."      Salvaqno v.

              Williams, No. 3:17-CV-2059, 2019 WL 2720758, at *4 (D. Conn.

              June 27, 2019) (citation omitted).    "'Where, however, a party

              does not seek leave to file an amended complaint until after

              judgment is entered. Rule 15's liberality must be tempered by

              considerations of finality.'"     Newson v. Sec'y. Pep't of Corr.,

              No. 5:15-CV-310, 2018 WL 9662513, at *1 (M.D. Fla. Dec. 6, 2018)

              (quoting United States v. Cook, 2012 U.S. Dist. LEXIS 54197, *5

              (N.D. Fla. 2012), in turn quoting Williams v. Citigroup, Inc.,

              656 F.3d 208, 212-13 (2d Cir. 2011)).      "As a procedural matter,

              '[a] party seeking to file an amended complaint post-judgment

              must first have the judgment vacated or set aside pursuant to

              Rules 59(e) or 60(b).'"    Id.   Hill does not cite any cases, and

              the Court has not found any, permitting a petitioner in a § 2254




A0 72A
(Rev. 8/82)
              Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 4 of 8




              proceeding to amend post-judgment.     To be clear. Rule 15

              generally does not allow for post-judgment amendment of

              pleadings.    United States v. Akel, 787 F. App'x 1002, 1007 (11th

              Cir. 2019) (citing Fed. R. Civ. P. 15; and then quoting Jacobs

              V. Tempur-Pedic Int^l, Inc., 626 F.3d 1327, 1344-45 (11th Cir.

              2010) (''Rule 15(a), by its plain language, governs amendment of

              pleadings before judgment is entered; it has no application

              after judgment is entered.")).

                    As discussed below. Hill presents no reason for this Court

              to vacate its judgment in this case under either Rule 59 or Rule

              60.   Consequently, the Court DENIES Hill's Motion for Leave to

              Amend.


              II.   Hill's Motion for Relief From Judgment

                    A.    Rule 59(e)

                    Hill contends Rule 59 should provide for the remedy he

              seeks.     Dkt. No. 12, p. 3.   The Court construes Hill's Motion as

              being made under Rule 59(e), which appears to be the only

              potentially applicable portion of this Rule.

                    A motion for reconsideration, or a Federal Rule of Civil

              Procedure 59(e) motion, is "an extraordinary remedy, to be

              employed sparingly."     Smith ex rel. Smith v. Augusta-Richmond

              County, No. CV 110-126, 2012 WL 1355575, at *1 (S.D. Ga. Apr.

              18, 2012) (internal citation omitted).     "A movant must set forth

              facts or law of a strongly convincing nature to induce the court




A0 72A
(Rev. 8/82)
              Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 5 of 8




              to reverse its prior decision."     Id. {internal citation

              omitted).   '''The only grounds for granting a Rule 59 motion are

              newly-discovered evidence or manifest errors of law or fact."

              Jacobs, 626 F.3d at 1344 (quoting In re Kellogg, 197 F.3d 1116,

              1119 (11th Cir. 1999) (internal punctuation omitted)).       "A Rule

              59(e) motion cannot be used to relitigate old matters, raise

              argument or present evidence that could have been raised prior

              to the entry of judgment."     Id. (quoting Michael Linet, Inc. v.

              Village of Wellington, 408 F.3d 757, 763 (11th Cir. 2005)

              (alterations omitted)).

                   The Court discerns no reason to grant Hill's Motion.       He

              fails to present any newly discovered evidence revealing this

              Court's previously entered Order represents a manifest error of

              law or fact.   This Court determined Hill did not set forth


              viable claims sounding in habeas and dismissed his Petition.

              Dkt. Nos. 9, 10.      In his Motion, Hill presents nothing more than

              an iteration of the assertions he made in objection to the

              Report and Recommendation.     Accordingly, the Court DENIES Hill's

              Rule 59 Motion.


                   B.     Rule 60


                   Hill does not assert what provision of Rule 60 he seeks to

              invoke.   Instead, he states that, if relief cannot be had under

              Rule 59, Rule 60 should provide the appropriate remedy.       Dkt.




A0 72A
(Rev. 8/82)
              Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 6 of 8




              No. 12, p. 3.   Because he seeks relief from judgment, it appears

              Rule 60(b) is the relevant portion of this Rule.

                     Rule 60(b) provides that a court may relieve a party from

              judgment, order, or proceeding in a limited number of

              circumstances including: (1) mistake or neglect; (2) newly

              discovered evidence; (3) fraud; (4) the judgment is void; or

              (5)the judgment has been satisfied.     Fed. R. Civ. P. 60(b)(1)-

              (5).   Additionally, the catchall provision of Rule 60(b)

              authorizes relief from a judgment, order, or proceeding based on

              "any other reason that justifies relief" raised "within a

              reasonable time . . . after the entry of the judgment or order."

              Fed. R. Civ. P. 60(b)(6).    Relief under Rule 60(b)(6) is an

              "extraordinary remedy which may be invoked only upon a showing

              of exceptional circumstances."    Griffin v. Swim-Tech Corp., 722

              F.2d 677, 680 (11th Cir. 1984)(citation omitted); see also

              Arthur v. Thomas, 739 F.3d 611, 628 (11th Cir. 2014).

                     Hill undoubtedly brought the instant Motion within a

              reasonable time of this Court's judgment, as his Motion was

              filed just four days after judgment was entered.      However, Hill

              makes no showing of circumstances—exceptional or otherwise—that

              reveal he is entitled to relief under Rule 60(b)(6).      Rather,

              Hill invokes Rule 60 as merely a passing reference.      Dkt. No.

              12, p. 3.




A0 72A
(Rev. 8/82)
             Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 7 of 8




                  Rule 60(b) permits a district court to ''relieve a party or

             its legal representative from a final judgment, order, or

             proceeding for," among other things, "newly discovered evidence

             that, with reasonable diligence, could not have been discovered

             in time to move" for relief under Rule 59(b).      Fed. R. Civ. P.

             60(b)(2).   This newly discovered evidence "must be sufficiently

             material so as to alter the previous judgment."      Whitmire v.

             Georgia, No. 2:09-CV-0218, 2010 WL 1489975, at *1 (N.D. Ga. Apr.

             13, 2010) (citing Liquidation Common of Banco Intercont^l, S.A.

             V. Renta, 530 F.3d 1339, 1358 (11th Cir. 2008)).      A Rule

             60(b)(2) motion is an extraordinary motion, and "the

             requirements of the rule must be strictly met."      Toole v. Baxter

             Healthcare Corp., 235 F.3d 1307, 1316 (11th Cir. 2000).        "For

             the court to grant relief based upon newly discovered evidence

             under Rule 60(b)(2), a movant must meet a five-part test:

             (1) the evidence must be newly discovered since the trial;

             (2) due diligence on the part of the movant to discover the new

             evidence must be shown; (3) the evidence must not be merely

             cumulative or impeaching; (4) the evidence must be material; and

             (5) the evidence must be such that a new trial would probably

             produce a new result."    Williams v. Darden, No. CV 411-213, 2016

             WL 6139926, at *1 n.2 (S.D. Ga. Oct. 21, 2016) (internal

             citations omitted).




AO Ilk
(Rev.8/82)
              Case 2:19-cv-00029-LGW-BWC Document 13 Filed 05/15/20 Page 8 of 8




                   Hill presents no evidence in support of his Rule 60 Motion,

              Thus, he is not entitled to relief, and the Court DENIES his

              Motion.


                                           CONCLUSION


                   The Court DENIES Hill's Motion for Leave to Amend and his


              Motion for Relief From Judgment.    The Court's April 17, 2020

              Order remains the Order of the Court, dkt. no. 9, and this case

              remains CLOSED.   Dkt. No. 10.


                   SO ORDERED, this 14^1^ day of May, 2020.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
